Title: From George Washington to William Pearce, 4 December 1796
From: Washington, George
To: Pearce, William


                        
                            Mr Pearce
                            Philadelphia 4th Decr 1796.
                        
                        Getting no letter from you by the Post of yesterday—nor receiving any account
                            from home, leads me to conclude that something more than common has happened, as your last
                            letter is dated the 17th of November.
                        Hearing nothing of the state, in which my business is, for so long a time,
                            especially too as the weather, for the Season has been severe—I have but little to found my
                            letter upon at this time.
                        
                        Enclosed you have a bill of lading, and Invoice of Goods shipped on board of
                            Captn Ellwood, on my account. Let the Oil & paint be put into some secure Cellar,
                            there to remain until I come home; And such of the Oznabrigs as is necessary for cloathing
                            the people (most wanting) to be cut out, and made up as fast as circumstances will permit—In
                            doing this, I beg every care and attention may be used to prevent waste or embezzlement in
                            the Act of cutting out; and by taking a list, to be left, of all who are served; otherwise
                            the same persons, if they thought they could succeed, would apply over and over again. Give
                            out but one roll of Oznabrigs at a time, & see how that is cut, worked up, and
                            disposed of, before another piece is delivered. How far  the Gardeners wife, or Allisons
                            wife is to be depended upon in a business of this sort, I know not; but this I know, it is
                            as little as either of them can do for the inconvenience I sustain by their living there,
                            and the attendance they receive from my People.
                        The enclosed letter to the Gardener, relative to the planting of shrubs, seal
                            & deliver to him after you have read it; and if such freezing weather should arrive,
                            before your departure, as I have described, give him all the assistance you can to improve
                            it; and in case it does not, let Mr Anderson know what my wishes are respecting this matter.
                            I repeat to you my solicitude to have the Ice house prepared for, & well filled, & rammed, when Ice is formed. It will be of
                            immense importance to me when I get home.
                        I hope Frank has taken particular care of the Tarriers. I directed him to
                            observe when the female was getting into heat, and let her be immediately shut up, and no
                            other than the male Tarrier get to her. I wish you well, and am Your friend
                        
                            Go: Washington
                            
                        
                    